DETAILED ACTION

This office action is in regards to a 371 application filed March 9, 2018 claiming priority to PCT/JP2016/076367 filed September 8, 2016 and foreign applications JP2015-179306 filed September 11, 2015 and JP2016-058342 filed March 23, 2016.  Claims 1 and 10 have been amended. Claims 21-22 are new.  Claims 1-22 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Van Der Huizen (US 4,996,273 A).
Van Der Huizen discloses an anionic polymerization catalyst composition comprising an organolithium compound; a barium, strontium, or calcium alcoholate; and trialkylaluminum compounds used in the polymerization of conjugated diene polymers.  Van Der Huizen discloses the conjugated dienes of 1,3-butadiene and isoprene as well as the copolymers with styrene and α-methylstyrene. Van Der Huizen discloses deactivation of the polymerization of the living polymer chains by adding a coupling agent such as multihalide tin or multihalide silicon compounds such as tetrachloro tin and tetrachlorosilane, respectively as well as compounds such as the aromatic divinyl of divinylbenzene wherein depending on the functionality of the coupling agent has the ability to react with two or more living polymers to form linear or branched polymers.  Van Der Huizen discloses the polymer composition is used to make tires, wire and cable insulation, and protective coatings.  Van Der Huizen discloses vinyl contents of 2-4%, and weight average molecular weights of 62,400 to 315,000 (= Mw/Mn * Mn).  
does not teach or fairly suggest the claimed diene polymer polymerized from at least a diene monomer prepared from an organolithium compound, an alkyl aluminum, and a metal alcoholate, then terminating the polymerization by using an electrophile of the instant claim wherein a terminal end of the diene polymer is modified with the claimed electrophile. Van Der Huizen discloses a coupling agent that reacts with two or more living polymers to form linear or branched polymers and therefore the coupling agent (electrophile) is present in the middle of a polymer chain and not at a terminal of the polymer and Van Der Huizen teaches away from the claimed diene polymer.  Applicants demonstrate in Examples 1-7, 11-14, 21-23, and 31 of the present specification, the diene polymer comprising the terminal modified with the claimed electrophile compared to the Comparative Examples 1-2, 11, 21, and 31 which do not comprise the electrophile at the terminal, yields superior low rolling resistance when used in a tire.  
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONALD GRINSTED/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763